   Case 3:21-cv-00129-HEH Document 1 Filed 03/02/21 Page 1 of 22 PageID# 33




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

------------------------------------------------------------------------x
 Joshua Alston-Jackson,
                            Plaintiff

          -against-

 Equifax Information Services, LLC
 Experian Information Solutions, Inc.,
 Trans Union, LLC,
 Conn Appliances, Inc.,
                                                                                              3:21-cv-0129
                                                                            Civil Action No. _________
                            Defendant(s).
------------------------------------------------------------------------x


                         COMPLAINT AND DEMAND FOR JURY TRIAL


        Plaintiff Joshua Alston-Jackson (“Plaintiff”), by and through his attorneys, Meridian

Law, LLC, and as for his Complaint against Defendant Equifax Information Service, LLC

(“Equifax”), Defendant Experian Information Solutions, Inc., (“Experian”), Defendant Trans

Union, LLC (“Trans Union”), and Defendant Conn Appliances, Inc., (“Conn Appliances”)

respectfully sets forth, complains, and alleges, upon information and belief, the following:

                                      JURISDICTION AND VENUE

      1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as well as 15

           U.S.C. § 1681p et seq.

      2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), being that

           the acts and transactions occurred here, Plaintiff resides here, and Defendants transact

           business here.
Case 3:21-cv-00129-HEH Document 1 Filed 03/02/21 Page 2 of 22 PageID# 34




  3. Plaintiff brings this action for damages arising from the Defendants’ violations of 15

     U.S.C. § 1681 et seq., commonly known as the Fair Credit Reporting Act (“FCRA”).

                                         PARTIES

  4. Plaintiff is a resident of the State of Virginia, County of Chesterfield, residing at 1906

     Titanium Avenue, Apt 104, Midlothian, VA 23114.

  5. At all times material hereto, Plaintiff was a “consumer” as said term is defined under 15

     U.S.C. § 1681a(c).

  6. Defendant Equifax Information Services, LLC, is a consumer reporting agency as

     defined by 15 U.S.C. § 1681a(f) and conducts substantial and regular business activities

     in this judicial district. Defendant Equifax is a Georgia corporation registered to do

     business in the State of Virginia, and may be served with process upon the Corporation

     Service Company, its registered agent for service of process at 100 Shockoe Slip, 2nd

     Floor, Richmond, VA 23219.

  7. At all times material here to Equifax is a consumer reporting agency regularly engaged

     in the business of assembling, evaluating and disbursing information concerning

     consumers for the purpose of furnishing consumer reports, as said term is defined under

     15 U.S.C. § 1681d to third parties.

  8. At all times material hereto, Equifax disbursed such consumer reports to third parties

     under a contract for monetary compensation.

  9. Defendant Experian Information Solutions, Inc. is a consumer reporting agency as

     defined by 15 U.S.C. § 1681a(f) and conducts substantial and regular business activities

     in this judicial district. Defendant Experian is an Ohio corporation registered to do

     business in the State of Virginia, and may be served with process upon CT Corporation
Case 3:21-cv-00129-HEH Document 1 Filed 03/02/21 Page 3 of 22 PageID# 35




     System, its registered agent for service of process at 4701 Cox Road, Suite 285, Glen

     Allen, VA 23060.

  10. At all times material here to Experian is a consumer reporting agency regularly engaged

     in the business of assembling, evaluating and disbursing information concerning

     consumers for the purpose of furnishing consumer reports, as said term is defined under

     15 U.S.C. § 1681d to third parties.

  11. At all times material hereto, Experian disbursed such consumer reports to third parties

     under a contract for monetary compensation.

  12. Defendant Trans Union, LLC, is a consumer reporting agency as defined by 15 U.S.C.

     § 1681a(f) and conducts substantial and regular business activities in this judicial

     district. Defendant Trans Union is a Delaware corporation registered to do business in

     the State of Virginia, and may be served with process upon the Corporation Service

     Company, its registered agent for service of process, at 100 Shockoe Slip, 2nd Floor,

     Richmond, VA 23219.

  13. At all times material here to Trans Union is a consumer reporting agency regularly

     engaged in the business of assembling, evaluating and disbursing information

     concerning consumers for the purpose of furnishing consumer reports, as said term is

     defined under 15 U.S.C. § 1681a(p) to third parties.

  14. At all times material hereto, Trans Union disbursed such consumer reports to third

     parties under a contract for monetary compensation.

  15. Defendant Conn Appliances, Inc., is a person who furnishes information to consumer

     reporting agencies under 15 U.S.C. § 1681s-2, and may be served with service upon the
Case 3:21-cv-00129-HEH Document 1 Filed 03/02/21 Page 4 of 22 PageID# 36




     CT Corporation System, its registered agent for service of process at 4701 Cox Road,

     Suite 285, Glen Allen, VA 23060.



                                 FACTUAL ALLEGATIONS

16. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

   though fully stated herein with the same force and effect as if the same were set forth at

   length herein.


                             Conn Appliances Dispute and Violation


17. On information and belief, on a date better known to Defendants Equifax, Trans Union,

   and Experian hereinafter (“the Bureaus”), the Bureaus prepared and issued credit reports

   concerning the Plaintiff that included inaccurate information relating to his Conn

   Appliances account (account# 53934****).

18. The inaccurate information furnished by Defendant Conn Appliances and published by

   the Bureaus is inaccurate since it contains incorrect and improper late payment entries for

   months of May and June 2020.

19. On or around April 16, 2020 the Plaintiff contacted Defendant Conn Appliances to

   request a forbearance due to the Covid-19 Pandemic. Upon making his April payment,

   Conn Appliances granted the Plaintiff a deferment on his payments for the months of

   May and June 2020.

20. Additionally, the Plaintiff was promised that while in a deferment, no negative credit

   reporting would occur.

21. Despite this promise, Conn Appliances improperly marked the Plaintiff late for the

   months of May and June 2020.
Case 3:21-cv-00129-HEH Document 1 Filed 03/02/21 Page 5 of 22 PageID# 37




22. The Bureaus have been reporting this inaccurate information through the issuance of false

   and inaccurate credit information and consumer reports that they have disseminated to

   various persons and credit grantors, both known and unknown.

23. Plaintiff notified the Bureaus that he disputed the accuracy of the information the

   Bureaus were reporting on or around August 11, 2020, with separate dispute letters sent

   directly to each credit bureau.

24. It is believed and therefore averred that the Bureaus notified Defendant Conn Appliances

   of the Plaintiff’s dispute.

25. Upon receipt of the dispute of the account from the Plaintiff by the Bureaus, Conn

   Appliances failed to conduct a reasonable investigation and continued to report false and

   inaccurate adverse information on the consumer report of the Plaintiff with respect to the

   disputed late payment notations.

26. Had Conn Appliances done a reasonable investigation, it would have discovered that

   Plaintiff received a covid-19 deferment for those months and should not have been

   marked late for the months of May and June 2020.

27. Furthermore, under the “Cares Act,” since the Plaintiff was current when Covid-19

   began, he was not to be marked late during the time period detailed in the act which

   included the months of May and June 2020.

28. The verification of the credit reporting by Conn Appliances to the Bureaus amounts to a

   willful action and a clear failure to follow the guidelines that furnishers were required to

   follow during Covid-19.

29. Despite the dispute by the Plaintiff that the information on his consumer report was

   inaccurate with respect to the disputed account, the Bureaus did not evaluate or consider
Case 3:21-cv-00129-HEH Document 1 Filed 03/02/21 Page 6 of 22 PageID# 38




   any of the information, claims, or evidence of the Plaintiff and did not make an attempt to

   substantially reasonably verify that the derogatory information concerning the disputed

   account was inaccurate.

30. The Bureaus violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct a reasonable

   investigation and failed to correct the disputed trade line within 30 days of receiving

   Plaintiff’s dispute letter.

31. Had the Bureaus done a reasonable investigation they would have found that the Plaintiff

   was in deferment for the months of May and June 2020, and updated the tradeline to

   reflect as such.

32. The Bureaus’ continued reporting of this account, without doing a further investigation,

   especially due to the sensitive nature of late payments during Covid-19, amounts to a

   willful violation of the FCRA.

33. Notwithstanding Plaintiff’s efforts, Defendants continued to publish and disseminate such

   inaccurate information to other third parties, persons, entities and credit grantors.

34. As of the date of the filing of this Complaint, Defendant Conn Appliances continues to

   furnish credit data which is inaccurate and materially misleading, and the Bureaus

   reporting of the above-referenced trade line continues to be inaccurate and materially

   misleading.

35. As a result of Defendants’ failure to comply with the FCRA, Plaintiff has suffered a

   decreased credit score due to the inaccurate information on Plaintiff’s credit file.

36. As a result of Defendants’ failure to comply with the FCRA, the Plaintiff suffered

   damage by loss of credit, a chilling effect on applications for future credit, and mental

   and emotional pain.
Case 3:21-cv-00129-HEH Document 1 Filed 03/02/21 Page 7 of 22 PageID# 39




                               FIRST CAUSE OF ACTION

                      (Willful Violation of the FCRA as to Equifax)
  37. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

     though fully state herein with the same force and effect as if the same were set forth at

     length herein.

  38. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et

     seq.

  39. Equifax violated 15 U.S.C. § 1681e by failing to establish or to follow reasonable

     procedures to assure maximum possible accuracy in the preparation of the credit report

     and credit files that Equifax maintained concerning the Plaintiff.

  40. Equifax has willfully and recklessly failed to comply with the Act. The failure of Equifax

     to comply with the Act include but are not necessarily limited to the following:

            a) The failure to follow reasonable procedures to assure the maximum possible

               accuracy of the information reported;

            b) The failure to correct erroneous personal information regarding the Plaintiff

               after a reasonable request by the Plaintiff;

            c) The failure to remove and/or correct the inaccuracy and derogatory credit

               information after a reasonable request by the Plaintiff;

            d) The failure to promptly and adequately investigate information which

               Defendant Equifax had notice was inaccurate;

            e) The continual placement of inaccurate information into the credit report of the

               Plaintiff after being advised by the Plaintiff that the information was inaccurate;

            f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

               the information;
  Case 3:21-cv-00129-HEH Document 1 Filed 03/02/21 Page 8 of 22 PageID# 40




               g) The failure to promptly delete information that was found to be inaccurate, or

                   could not be verified, or that the source of information had advised Equifax to

                   delete;

               h) The failure to take adequate steps to verify information Equifax had reason to

                   believe was inaccurate before including it in the credit report of the consumer.

     41. As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered damage

         by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

         emotional pain, anguish, humiliation and embarrassment of credit denial.

     42. The conduct, action and inaction of Equifax was willful rendering Equifax liable for

         actual, statutory and punitive damages in an amount to be determined by a Judge/ and or

         Jury pursuant to 15 U.S.C. § 1681n.

     43. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Equifax in

         an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Joshua Alston-Jackson, an individual, demands judgment in his

favor against Defendant, Equifax, for damages together with attorney’s fees and court costs

pursuant to 15 U.S.C. § 1681n.

                                 SECOND CAUSE OF ACTION
                          (Negligent Violation of the FCRA as to Equifax)
     44. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

         though fully state herein with the same force and effect as if the same were set forth at

         length herein.

     45. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681

         et seq.
Case 3:21-cv-00129-HEH Document 1 Filed 03/02/21 Page 9 of 22 PageID# 41




  46. Equifax violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from

     the credit file of the Plaintiff after receiving actual notice of such inaccuracies and

     conducting reinvestigation and by failing to maintain reasonable procedures with which

     to verify the disputed information in the credit file of the Plaintiff.

  47. Equifax has negligently failed to comply with the Act. The failure of Equifax to comply

     with the Act include but are not necessarily limited to the following:

           a) The failure to follow reasonable procedures to assure the maximum possible

               accuracy of the information reported;

           b) The failure to correct erroneous personal information regarding the Plaintiff

               after a reasonable request by the Plaintiff;

           c) The failure to remove and/or correct the inaccuracy and derogatory credit

               information after a reasonable request by the Plaintiff;

           d) The failure to promptly and adequately investigate information which

               Defendant Equifax had notice was inaccurate;

           e) The continual placement of inaccurate information into the credit report of the

               Plaintiff after being advised by the Plaintiff that the information was inaccurate;

           f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

               the information;

           g) The failure to promptly delete information that was found to be inaccurate, or

               could not be verified, or that the source of information had advised Equifax to

               delete;

           h) The failure to take adequate steps to verify information Equifax had reason to

               believe was inaccurate before including it in the credit report of the consumer.
 Case 3:21-cv-00129-HEH Document 1 Filed 03/02/21 Page 10 of 22 PageID# 42




     48. As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered damage

         by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

         emotional pain, anguish, humiliation and embarrassment of credit denial.

     49. The conduct, action and inaction of Equifax was negligent, entitling the Plaintiff to

         damages under 15 U.S.C. § 1681o.

     50. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Equifax in

         an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Joshua Alston-Jackson, an individual, demands judgment in his

favor against Defendant, Equifax, for damages together with attorney’s fees and court costs

pursuant to 15 U.S.C. § 1681o.

                                 THIRD CAUSE OF ACTION
                        (Willful Violation of the FCRA as to Experian)
   51. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully stated herein with the same force and effect as if the same were set forth at

       length herein.

   52. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

   53. Experian violated 15 U.S.C. § 1681(e) by failing to establish or to follow reasonable

       procedures to assure maximum possible accuracy in the preparation of the credit report and

       credit files that Experian maintained concerning the Plaintiff.

   54. Experian has willfully and recklessly failed to comply with the Act. The failure of Experian

       to comply with the Act include but are not necessarily limited to the following:

              a) The failure to follow reasonable procedures to assure the maximum possible

                  accuracy of the information reported;
Case 3:21-cv-00129-HEH Document 1 Filed 03/02/21 Page 11 of 22 PageID# 43




            b) The failure to correct erroneous personal information regarding the Plaintiff

                after a reasonable request by the Plaintiff;

            c) The failure to remove and/or correct the inaccuracy and derogatory credit

                information after a reasonable request by the Plaintiff;

            d) The failure to promptly and adequately investigate information which

                Defendant Experian had notice was inaccurate;

            e) The continual placement of inaccurate information into the credit report of the

                Plaintiff after being advised by the Plaintiff that the information was inaccurate;

            f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

                the information;

            g) The failure to promptly delete information that was found to be inaccurate, or

                could not be verified, or that the source of information had advised Experian to

                delete;

            h) The failure to take adequate steps to verify information Experian had reason to

                believe was inaccurate before including it in the credit report of the consumer.

 55. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage

    by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

    emotional pain, anguish, humiliation and embarrassment of credit denial.

 56. The conduct, action and inaction of Experian was willful, rendering Experian liable for

    actual, statutory and punitive damages in an amount to be determined by a Judge and/or

    Jury pursuant to 15 U.S.C. § 1681n.

 57. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in an

    amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.
 Case 3:21-cv-00129-HEH Document 1 Filed 03/02/21 Page 12 of 22 PageID# 44




   WHEREFORE, Plaintiff, Joshua Alston-Jackson, an individual, demands judgment in his

favor against Defendant, Experian, for damages together with attorney’s fees and court costs

pursuant to 15 U.S.C. § 1681n.

                                 FOURTH CAUSE OF ACTION
                        (Negligent Violation of the FCRA as to Experian)
   58. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully stated herein with the same force and effect as if the same were set forth at

       length herein.

   59. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.

   60. Experian violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from the

       credit file of the Plaintiff after receiving actual notice of such inaccuracies and conducting

       reinvestigation and by failing to maintain reasonable procedures with which to verify the

       disputed information in the credit file of the Plaintiff.

   61. Experian has negligently failed to comply with the Act. The failure of Experian to comply

       with the Act include but are not necessarily limited to the following:

               a) The failure to follow reasonable procedures to assure the maximum possible

                   accuracy of the information reported;

               b) The failure to correct erroneous personal information regarding the Plaintiff

                   after a reasonable request by the Plaintiff;

               c) The failure to remove and/or correct the inaccuracy and derogatory credit

                   information after a reasonable request by the Plaintiff;

               d) The failure to promptly and adequately investigate information which

                   Defendant Experian had notice was inaccurate;
 Case 3:21-cv-00129-HEH Document 1 Filed 03/02/21 Page 13 of 22 PageID# 45




              e) The continual placement of inaccurate information into the credit report of the

                  Plaintiff after being advised by the Plaintiff that the information was inaccurate;

              f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

                  the information;

              g) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Experian to

                  delete;

              h) The failure to take adequate steps to verify information Experian had reason to

                  believe was inaccurate before including it in the credit report of the consumer.

   62. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage

       by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   63. The conduct, action and inaction of Experian was negligent, entitling the Plaintiff to

       damages under 15 U.S.C. § 1681o.

   64. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and 1681o.



   WHEREFORE, Plaintiff, Joshua Alston-Jackson, an individual, demands judgment in his

favor against Defendant, Experian, for damages together with attorney’s fees and court costs

pursuant to 15 U.S.C. § 1681o.
Case 3:21-cv-00129-HEH Document 1 Filed 03/02/21 Page 14 of 22 PageID# 46




                               FIFTH CAUSE OF ACTION
                     (Willful Violation of the FCRA as to Trans Union)
 65. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

    though fully stated herein with the same force and effect as if the same were set forth at

    length herein.

 66. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

 67. Trans Union violated 15 U.S.C. § 1681(e) by failing to establish or to follow reasonable

    procedures to assure maximum possible accuracy in the preparation of the credit report and

    credit files that Trans Union maintained concerning the Plaintiff.

 68. Trans Union has willfully and recklessly failed to comply with the Act. The failure of Trans

    Union to comply with the Act include but are not necessarily limited to the following:

            a) The failure to follow reasonable procedures to assure the maximum possible

                accuracy of the information reported;

            b) The failure to correct erroneous personal information regarding the Plaintiff

                after a reasonable request by the Plaintiff;

            c) The failure to remove and/or correct the inaccuracy and derogatory credit

                information after a reasonable request by the Plaintiff;

            d) The failure to promptly and adequately investigate information which

                Defendant Trans Union had notice was inaccurate;

            e) The continual placement of inaccurate information into the credit report of the

                Plaintiff after being advised by the Plaintiff that the information was inaccurate;

            f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

                the information;
 Case 3:21-cv-00129-HEH Document 1 Filed 03/02/21 Page 15 of 22 PageID# 47




              g) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Trans Union

                  to delete;

              h) The failure to take adequate steps to verify information Trans Union had reason

                  to believe was inaccurate before including it in the credit report of the

                  consumer.

   69. As a result of the conduct, action and inaction of Trans Union, the Plaintiff suffered damage

       by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   70. The conduct, action and inaction of Trans Union was willful, rendering Trans Union liable

       for actual, statutory and punitive damages in an amount to be determined by a Judge and/or

       Jury pursuant to 15 U.S.C. § 1681n.

   71. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Trans Union

       in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Joshua Alston-Jackson, an individual, demands judgment in his

favor against Defendant, Trans Union, for damages together with attorney’s fees and court costs

pursuant to 15 U.S.C. § 1681n.

                                 SIXTH CAUSE OF ACTION
                    (Negligent Violation of the FCRA as to Trans Union)
   72. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully stated herein with the same force and effect as if the same were set forth at

       length herein.

   73. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.
Case 3:21-cv-00129-HEH Document 1 Filed 03/02/21 Page 16 of 22 PageID# 48




 74. Trans Union violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from

    the credit file of the Plaintiff after receiving actual notice of such inaccuracies and

    conducting reinvestigation and by failing to maintain reasonable procedures with which to

    verify the disputed information in the credit file of the Plaintiff.

 75. Trans Union has negligently failed to comply with the Act. The failure of Trans Union to

    comply with the Act include but are not necessarily limited to the following:

            a) The failure to follow reasonable procedures to assure the maximum possible

                accuracy of the information reported;

            b) The failure to correct erroneous personal information regarding the Plaintiff

                after a reasonable request by the Plaintiff;

            c) The failure to remove and/or correct the inaccuracy and derogatory credit

                information after a reasonable request by the Plaintiff;

            d) The failure to promptly and adequately investigate information which

                Defendant Trans Union had notice was inaccurate;

            e) The continual placement of inaccurate information into the credit report of the

                Plaintiff after being advised by the Plaintiff that the information was inaccurate;

            f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

                the information;

            g) The failure to promptly delete information that was found to be inaccurate, or

                could not be verified, or that the source of information had advised Trans Union

                to delete;
 Case 3:21-cv-00129-HEH Document 1 Filed 03/02/21 Page 17 of 22 PageID# 49




               h) The failure to take adequate steps to verify information Trans Union had reason

                  to believe was inaccurate before including it in the credit report of the

                  consumer.

   76. As a result of the conduct, action and inaction of Trans Union, the Plaintiff suffered damage

       by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   77. The conduct, action and inaction of Trans Union was negligent, entitling the Plaintiff to

       damages under 15 U.S.C. § 1681o.

   78. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Trans Union

       in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Joshua Alston-Jackson, an individual, demands judgment in his

favor against Defendant, Trans Union, for damages together with attorney’s fees and court costs

pursuant to 15 U.S.C. § 1681o.



                               SEVENTH CAUSE OF ACTION
              (Willful Violation of the FCRA as to Defendant Conn Appliances)


   79. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully stated herein with the same force and effect as if the same were set forth at

       length herein.

   80. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.
Case 3:21-cv-00129-HEH Document 1 Filed 03/02/21 Page 18 of 22 PageID# 50




 81. Pursuant to the Act, all person who furnished information to reporting agencies must

    participate in re-investigations conducted by the agencies when consumers dispute the

    accuracy and completeness of information contained in a consumer credit report.

 82. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

    when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

    furnisher must then conduct a timely investigation of the disputed information and review

    all relevant information provided by the agency.

 83. The results of the investigation must be reported to the agency and, if the investigation

    reveals that the original information is incomplete or inaccurate, the results must be

    supplied to other agencies which were furnished such information.

 84. The Defendant Conn Appliances violated 15 U.S.C. § 1681s-2 by the publishing of the

    Account Liability Representation; by failing to fully and improperly investigate the dispute

    of the Plaintiff with respect to the Account Liability Representation; by failing to review

    all relevant information regarding same by failing to correctly report results of an accurate

    investigation to the credit reporting agencies.

 85. Specifically, the Defendant Conn Appliances continued to report this account on the

    Plaintiff’s credit report after being notified of his dispute regarding the improper late

    payment notations.

 86. Had Conn Appliances done a reasonable investigation, it would have found that the

    Plaintiff was in a payment deferment period due to Covid-19 and should not have been

    marked late for the months of May and June 2020.
 Case 3:21-cv-00129-HEH Document 1 Filed 03/02/21 Page 19 of 22 PageID# 51




   87. Furthermore, the verification of the credit reporting by Conn Appliances to the Bureaus

       amounts to a willful action and a clear failure to follow Covid-19 guidelines that

       furnishers are required to follow.

   88. As a result of the conduct, action and inaction of the Defendant Conn Appliances, the

       Plaintiff suffered damage for the loss of credit, loss of the ability to purchase and benefit

       from credit, and the mental and emotional pain, anguish, humiliation and embarrassment

       of credit denials.

   89. The conduct, action and inaction of Defendant Conn Appliances was willful, rendering

       Defendant Conn Appliances liable for actual, statutory and punitive damages in an

       amount to be determined by a jury pursuant to 15 U.S.C. § 1681n.

   90. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Defendant

       Conn Appliances in an amount to be determined by the Court pursuant to 15 U.S.C.

       § 1681n.

   WHEREFORE, Plaintiff, Joshua Alston-Jackson, an individual, demands judgment in his

favor against Defendant Conn Appliances for damages together with attorney’s fees and court

costs pursuant to 15 U.S.C. § 1681n.



                                 EIGTH CAUSE OF ACTION
            (Negligent Violation of the FCRA as to Defendant Conn Appliances)


   91. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully stated herein with the same force and effect as if the same were set forth at

       length herein.
Case 3:21-cv-00129-HEH Document 1 Filed 03/02/21 Page 20 of 22 PageID# 52




 92. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

    seq.

 93. Pursuant to the Act, all person who furnished information to reporting agencies must

    participate in re-investigations conducted by the agencies when consumers dispute the

    accuracy and completeness of information contained in a consumer credit report.

 94. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

    when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

    furnisher must then conduct a timely investigation of the disputed information and review

    all relevant information provided by the agency.

 95. The results of the investigation must be reported to the agency and, if the investigation

    reveals that the original information is incomplete or inaccurate, the results must be

    supplied to other agencies which were furnished such information.

 96. Defendant Conn Appliances is liable to the Plaintiff for failing to comply with the

    requirements imposed on furnishers of information pursuant to 15 U.S.C. § 1681s-2b.

 97. After receiving the Dispute Notices from the Bureaus, Defendant Conn Appliances

    negligently failed to conduct its reinvestigation in good faith.

 98. A reasonable investigation would require a furnisher such as Defendant Conn Appliances

    to consider and evaluate a specific dispute by the consumer, along with all other facts,

    evidence and materials provided by the agency to the furnisher.

 99. Had Conn Appliances done a reasonable investigation, it would have found that the

    Plaintiff was in a deferment due to Covid-19 and should not have been marked late for the

    months of May and June 2020.
 Case 3:21-cv-00129-HEH Document 1 Filed 03/02/21 Page 21 of 22 PageID# 53




   100.        The conduct, action and inaction of Defendant Conn Appliances was negligent,

       entitling the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

   101.        As a result of the conduct, action and inaction of the Defendant Conn Appliances,

       the Plaintiff suffered damage for the loss of credit, loss of the ability to purchase and benefit

       from credit, and the mental and emotional pain, anguish, humiliation and embarrassment

       of credit denials.

   102.        The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the

       Defendant, Conn Appliances, in an amount to be determined by the Court pursuant to 15

       U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Joshua Alston-Jackson, an individual, demands judgment in his

favor against Defendant Conn Appliances, for damages together with attorney’s fees and court

costs pursuant to 15 U.S.C. § 1681o.



                                 DEMAND FOR TRIAL BY JURY

   103.        Plaintiff demands and hereby respectfully requests a trial by jury for all claims

       and issues this complaint to which Plaintiff is or may be entitled to a jury trial.



                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment from each Defendant as follows:

       a) For actual damages provided and pursuant to 15 U.S.C. § 1681o(a) be awarded for

           each negligent violation as alleged herein;

       b) For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);

       c) For Statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);
 Case 3:21-cv-00129-HEH Document 1 Filed 03/02/21 Page 22 of 22 PageID# 54




      d) For Statutory damages provided and pursuant to 15 U.S.C. § 1640(a)(2);

      e) For Punitive damages provided and pursuant to 15 U.S.C. § 1681n(a)(2);

      f) For attorney fees and costs provided and pursuant to 15 U.S.C. § 1681n(a)(3), 15

         U.S.C. § 1681o(a)(2) and 15 U.S.C. § 1640(a)(3);

      g) For any such other and further relief, as well as further costs, expenses and

         disbursements of this action as this Court may deem just and proper.



Dated: March 2, 2021
                                                   Respectfully Submitted,

                                                   MERIDIAN LAW, LLC

                                                   /s/ Aryeh E. Stein
                                                   Aryeh E. Stein, Esq. #45895
                                                   600 Reisterstown Rd., Suite 700
                                                   Baltimore, MD 21208
                                                   Phone: (443) 326-6011
                                                   Fax: (410) 653-9061
                                                   astein@meridianlawfirm.com
                                                   Attorneys for Plaintiff
